2022 IL App (1st) 192204-U
                                             No. 1-19-2204
                                       Order filed March 2, 2022
                                                                                        Third Division


 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ______________________________________________________________________________
                                                IN THE
                                  APPELLATE COURT OF ILLINOIS
                                           FIRST DISTRICT
 ______________________________________________________________________________
 THE PEOPLE OF THE STATE OF ILLINOIS,                            )   Appeal from the
                                                                 )   Circuit Court of
           Plaintiff-Appellee,                                   )   Cook County.
                                                                 )
     v.                                                          )   No. 18 CR 37
                                                                 )
 RAYMOND POOLE,                                                  )   Honorable
                                                                 )   Vincent M. Gaughan,
           Defendant-Appellant.                                  )   Judge, presiding.



           JUSTICE BURKE delivered the judgment of the court.
           Presiding Justice Gordon and Justice McBride concurred in the judgment.

                                               ORDER

¶1        Held: Defendant’s conviction for aggravated unlawful use of a weapon is affirmed over
                his contentions that the trial court should have granted his motion to suppress a
                firearm recovered from his person, trial counsel rendered ineffective assistance, and
                the State failed to prove the corpus delicti of the offense.

¶2        Following a bench trial, defendant Raymond Poole was found guilty of aggravated

unlawful use of a weapon (AUUW) and sentenced to 12 months’ imprisonment. On appeal,

defendant argues that (1) the trial court should have suppressed a firearm recovered from his person
No. 1-19-2204


as the product of an unlawful frisk under Terry v. Ohio, 392 U.S. 1 (1968); (2) trial counsel

rendered ineffective assistance by failing to impeach an officer with video from his body camera

and failing to challenge probable cause for defendant’s arrest; and (3) the only evidence that

defendant had not been issued a valid Firearm Owner’s Identification (FOID) card or concealed

carry license (CCL) was his own statement, in violation of the corpus delicti rule. We affirm.

¶3                                         I. BACKGROUND

¶4      Defendant was charged with six counts of AUUW. Relevant here, count III alleged that,

on November 25, 2017, he knowingly carried in a vehicle an uncased, loaded, and immediately

accessible firearm when he had not been issued a currently valid FOID card or CCL. 1 (720 ILCS

5/24-1.6(a)(1)/(3)(A-5)(C) (West 2016)).

¶5                                  A. Motion to Suppress Evidence

¶6      Prior to trial, defendant filed a motion to suppress evidence, which stated that he was

arrested during a traffic stop in Chicago on November 25, 2017.2 He argued that police lacked

reasonable suspicion or probable cause to stop the vehicle in which he was a passenger, and that

they lacked probable cause to arrest him or search him. Defendant requested that the trial court

suppress all physical evidence and statements that were products of his unlawful arrest.

¶7                                 B. Suppression Hearing and Trial

¶8      The court held a hearing on defendant’s motion to suppress and a bench trial

simultaneously. Officers Ryan Graal and Juan Gali both testified that they were on duty, wearing


        1
           The State nol-prossed the other five counts prior to trial.
        2
           Defendant was initially represented by private counsel, who filed the first motion to suppress in
this case. Private counsel was given leave to withdraw before the trial court ruled on that motion.
Thereafter, defendant’s appointed assistant public defender filed a second motion to suppress. That is the
motion that the trial court heard and denied, and that is at issue on appeal.

                                                    -2-
No. 1-19-2204


plainclothes, and riding in an unmarked police vehicle that Gali was driving on November 25,

2017. At approximately 9:43 p.m., they saw a black BMW on 71st Street make a right turn onto

Lafayette Avenue without using a turn signal and pulled the BMW over. Graal approached the

BMW’s passenger side and Gali approached the driver side. The driver complied with Gali’s order

to lower the BMW’s dark tinted windows, and the officers saw three people in the vehicle.

Defendant, whom both officers identified in court, was in the rear passenger seat.

¶9     Gali testified that he saw defendant “messing with a bulge on the – towards – between his,

like, right hip and his front of his waistline” with his right hand. Graal was removing the front

passenger from the BMW, so Gali told Graal to “stop, the guy in the back was moving.” Gali called

for backup and saw defendant moving his left hand. Graal testified that he saw Gali nod toward

defendant in the rear seat, which he understood to mean “[t]hat there was something dangerous at

that time.” Graal saw defendant “continually moving” his right hand toward his waistband and

eventually touching his waistband. Graal told defendant not to move his hands, then handcuffed

defendant’s right hand to the front passenger’s right hand through the BMW’s windows. Graal

then saw defendant “attempt to move his left hand towards his waistband,” so he handcuffed

defendant’s left hand to his right hand. Graal “conducted a protective pat-down of the defendant”

and felt a “hard object in the shape of the butt of a handgun” at defendant’s “right waistband area.”

Graal acknowledged that his arrest report did not state that he saw defendant make movements

toward his waistband, but it did indicate that Gali saw defendant “adjust his waistband area twice.”

¶ 10   Backup officers arrived, including an Officer Pazan, who helped Graal remove defendant

from the BMW. Graal testified that he recovered a loaded semiautomatic firearm from defendant.

Defendant was arrested and transported to a police station, where Graal inventoried the firearm. In



                                                -3-
No. 1-19-2204


court, Graal identified the firearm he recovered from defendant as a .40-caliber Smith & Wesson

with one live round in the chamber and five rounds in the magazine. The State moved the firearm

and its ammunition into evidence.

¶ 11    Both officers testified that they spoke to defendant at the police station at approximately

11:00 p.m. Gali advised defendant of his Miranda rights and defendant indicated that he

understood them. Gali asked defendant if he had a FOID card or a CCL and defendant said, “Not

at the moment.” Gali then asked defendant “if he had applied for one,” and defendant “said he

did.”

¶ 12    Graal identified video recordings from his and Pazan’s body cameras and Gali identified

two video recordings from his body camera. Both officers confirmed that the recordings accurately

portrayed this incident. The State moved all four video recordings into evidence. The first video

from Gali’s body camera depicts him approaching the driver side of the BMW, which has tinted

black windows. Gali orders the occupants to roll the windows down, and they comply. There are

two men in the driver and front passenger seats. Gali orders the driver to step out, which he does.

Defendant can be seen through the rear driver-side window. That window is only lowered halfway,

so only defendant’s head and upper body are consistently visible. However, defendant’s hands and

lower body are periodically visible through the tinted window depending on the lighting.

Defendant’s hands are together in front of his body as the driver exits the BMW. As Gali moves

the driver toward the rear of the BMW, he tells Graal to “hold on.” Graal shines his flashlight

through the rear passenger-side window and defendant’s right hand is above his right thigh.

Defendant then puts his hands together in front of his body. Graal reaches through the rear

passenger-side window, pulls defendant’s right wrist through the window, and cuffs it. Gali says,



                                               -4-
No. 1-19-2204


“Watch his right side. His right side. Graal, he keeps on reaching for his right side.” The second

video from Gali’s body camera depicts his interview of defendant at the police station and is

consistent with his testimony.

¶ 13    The video recording from Graal’s body camera depicts the top of a black sedan stopped on

the side of a street. Graal is standing between the front and rear passenger-side windows. Graal

opens the front passenger-side door and orders the passenger to exit, but Gali says, “Hold on.”

Graal leans toward the open rear passenger-side window and tells defendant, “Yo, dude, think

about what you’re about to do, all right? Think about it. ‘Cause right now, you don’t want it to go

bad.” Defendant’s left hand is on his left knee and his right hand is not in the frame of Graal’s

body camera. Graal grabs the front passenger’s right wrist and handcuffs it to defendant’s right

wrist through the passenger-side windows.

¶ 14    Graal then opens the rear passenger-side door and says, “Hey, do not move your f*****g

hand!” Defendant’s left hand is on his left knee and then on the seat next to him. Graal leans

through the open rear passenger-side door and pats defendant’s waist with his palm, then cuffs

defendant’s left wrist to his right wrist. Graal leans in again and touches defendant’s left upper leg.

He identified this as the “protective pat-down” in which he felt the “hard object [he] believed to

be the butt of a firearm.”3 Graal puts his flashlight between defendant’s arms, pointing downward,

and asks, “Where is it?” then says, “Hey! I got it out of his waistband.” Gali says “Wait ‘til we get

a car.” Seconds later, other officers arrive. Along with Graal, they remove defendant and the front

passenger from the BMW and stand them up with their backs against the vehicle. Graal walks to




        3
        The State stopped playing Graal’s body camera video at this point, but the entire video was
moved into evidence, and the entire video is part of the record on appeal.

                                                 -5-
No. 1-19-2204


a police vehicle nearby, sets a magazine on the hood, holds up a firearm, and says, “Here’s the

pistol from his waistband.”

¶ 15    The State then played a portion of Pazan’s body camera video. The video depicts Pazan

approaching the parked BMW on foot after exiting his police vehicle. Multiple officers are on the

passenger side of the BMW. Defendant is removed from the vehicle and placed standing with his

back against it. An officer lifts his shirt, and the handle of a firearm protrudes from the top of his

pants, at the center-right of his waist. In court, Graal identified it as “the firearm that [he] recovered

from the defendant.” Graal also identified a still photograph of the firearm in defendant’s

waistband, which was taken from Pazan’s body camera video recording. The State moved this

photograph into evidence.

¶ 16    Gali also testified that he saw a green bottle of Remy Martin with a red label on the center

of the rear passenger seat “prior to asking the driver for his driver’s license.” He testified that this

bottle was “open,” but also testified that “there was a cap on the bottle.” He never removed the cap

or smelled or tasted its contents, but he “could see it was missing alcohol.” Gali identified a still

photograph from a video recording taken by the body camera of an Officer Soto and testified that

it portrayed the bottle of Remy Martin in the rear seat of the BMW. Soto’s body camera video

recording, which is in the record on appeal, depicts him recovering a green bottle with a red label

from the rear seat of the BMW after the occupants of the vehicle had been removed.

¶ 17    James Weekly testified for the defense that he was convicted of felony possession of a

controlled substance in a 2012 case. Defendant, whom he identified in court, was his close friend.

Weekly, defendant, and Sheldon Lewis were in Weekly’s black BMW near 71st and State at

approximately 9:30 p.m. on November 25, 2017. Weekly was the driver, and he was heading



                                                  -6-
No. 1-19-2204


eastbound on 71st Street. The three men were coming from a gas station at 71st and Vincennes

and, prior to that, a family gathering at Lewis’s home. Weekly could not remember their

destination that night.

¶ 18    Weekly activated his turn signal before he reached the intersection of 71st and Lafayette,

then stopped behind multiple cars at the intersection’s red light. When the light turned green,

Weekly turned right, saw blue lights behind him, and pulled over. Officers approached and ordered

Weekly to lower the windows and provide his license, registration, and insurance; he complied.

An officer then ordered Weekly out of the BMW and handcuffed him. While handcuffed, Weekly

stood near the rear of the BMW, facing toward it. He was looking over the top of the BMW and

could not see into the rear seat. The officers then removed defendant and Lewis from the BMW,

but Weekly did not see what happened to them, because the officers told him “to walk off or, like,

go by another squad.” Weekly was issued tickets for failing to signal a turn and for illegal

transportation of alcohol and was released to drive home. Weekly denied that there was a bottle of

Remy Martin in his BMW.

¶ 19   With respect to the motion to suppress, defendant argued that Weekly’s testimony

established that no traffic violation occurred, so the officers’ stop of the BMW was unlawful.

Defendant also contended that the video recordings did not show him moving his hands as the

officers claimed.

¶ 20   The court denied defendant’s motion to suppress. It found that Weekly’s claim that he used

a turn signal was not credible because of his prior conviction, and because he remembered using

the turn signal and where he was coming from, but not where he was going when he was pulled

over. The court then found defendant guilty of AUUW. It explained that “there was an admission



                                              -7-
No. 1-19-2204


by [defendant] that he did not have a FOID card or concealed carry license at the time that they

asked him at the police station. And there’s also evidence of the gun being recovered from him.”

¶ 21   Defendant filed a motion for a new trial, which argued that the State failed to prove the

corpus delicti of AUUW premised on the fact that he had not been issued a valid FOID card and

CCL because the only evidence of that element was his admission. He also filed a motion to

reconsider, which contended that the trial court should have granted his motion to suppress because

“the police did not have a reasonable, articulable suspicion to stop the car,” so “the search of

[defendant] and his subsequent arrest was in violation of the Fourth Amendment.” The trial court

denied both motions.

¶ 22   The court sentenced defendant to 12 months’ imprisonment. Defendant filed a motion to

reconsider sentence, which was denied.

¶ 23   Defendant timely appealed.

¶ 24                                      II. ANALYSIS

¶ 25   On appeal, defendant challenges the denial of his motion to suppress, the effectiveness of

trial counsel, and the State’s proof of the corpus delicti of AUUW.

¶ 26                             A. Motion to Suppress Evidence

¶ 27   Defendant first argues that the trial court should have granted his motion to suppress the

firearm because the officers “lacked a reasonable belief that he was armed and dangerous” to

justify Graal’s frisk of him. At a hearing on a motion to suppress, the defendant has the burden to

make a prima facie case that the evidence in question was obtained by an illegal search or seizure.

People v. Brooks, 2017 IL 121413, ¶ 22. Thus, the defendant must establish the factual and legal

basis for the motion to suppress. Id. If the defendant makes a prima facie case, the burden shifts to


                                                -8-
No. 1-19-2204


the State to present evidence to counter the defendant’s prima facie case. Id. The ultimate burden

of proof remains with the defendant. Id.

¶ 28   We review the denial of a motion to suppress under a two-part standard. Id. ¶ 21. We give

great deference to the trial court’s findings of fact, which we reverse only if they are against the

manifest weight of the evidence. Id. However, we give less deference to factual findings based on

video evidence because, unlike live witness testimony, a trial court does not occupy a position

superior to the appellate court in evaluating video evidence. People v. Shaw, 2015 IL App (1st)

123157, ¶ 29. We review de novo whether police had reasonable suspicion to frisk a defendant.

Brooks, 2017 IL 121413, ¶ 21. In reviewing the trial court’s ruling on a motion to suppress

evidence, we consider the evidence adduced at trial as well as at the suppression hearing. People

v. Hannah, 2013 IL App (1st) 111660, ¶ 41.

¶ 29   Both the United States Constitution and the Illinois Constitution prohibit unreasonable

searches and seizures by police. See U.S. Const., amend. IV; Ill. Const. 1970, art. I, § 6. Generally,

searches and seizures are reasonable if they are supported by a warrant establishing probable cause.

People v. Jones, 215 Ill. 2d 261, 269 (2005). However, police may detain an individual without a

warrant or probable cause if they have reasonable suspicion that he has committed or is about to

commit a crime. Terry, 392 U.S at 38. Traffic stops are analogous to Terry stops, so we analyze

traffic stops under the principles of Terry. People v. Cummings, 2016 IL 115769, ¶ 13. The seizure

of a vehicle and its occupants is lawful if police have reasonable suspicion to believe that a traffic

violation occurred. People v. Hackett, 2012 IL 111781, ¶ 20.

¶ 30   On appeal, defendant does not challenge the lawfulness of the officers’ initial stop of the

BMW. The officers’ stop of the BMW was justified based on their observation of a traffic



                                                -9-
No. 1-19-2204


violation. See Id. However, that is a separate question from whether Graal’s frisk of defendant was

valid, which is what defendant challenges. See People v. Sorenson, 196 Ill. 2d 425, 433 (2001).

The fact that an officer has reason to stop a person does not automatically justify a search for

weapons. Id. During a traffic stop, an officer may conduct a pat-down frisk of a passenger if the

officer has reasonable suspicion to believe that the passenger is armed and dangerous. Arizona v.

Johnson, 555 U.S. 323, 327 (2009). The officer need not be certain that the passenger is armed;

rather, the issue is whether a reasonably prudent officer in the circumstances would be warranted

in the belief that his safety or that of others was in danger. Terry, 392 U.S. at 27.

¶ 31   We find that Graal’s frisk of defendant was supported by a reasonable suspicion that he

presented a danger to the officers’ safety. The officers’ testimony established that Gali saw

defendant moving a bulge near his waistband and alerted Graal to this behavior, which Graal took

as a sign that “there was something dangerous.” Graal then saw defendant move his hand toward

his waistband, confirming what Gali had just told him. Graal cuffed defendant’s right hand to the

front passenger’s right hand, but defendant continued trying to touch his waistband with his

uncuffed left hand. At that point, Graal cuffed defendant’s left hand, patted the outside of his pants,

and felt a “hard object in the shape of the butt of a handgun” at defendant’s “right waistband area.”

As discussed more extensively below, the body camera videos do not directly depict these hand

movements, but they also do not disprove that defendant moved his hands as Graal and Gali

testified. The officers’ testimony established that defendant had a suspicious bulge in his clothing

near his waistband and tried to touch or adjust that bulge multiple times with both hands, even

after being ordered not to do so, and even after one of his hands was cuffed. Defendant’s behavior




                                                - 10 -
No. 1-19-2204


suggested that he was trying to conceal, or perhaps draw, a weapon from his waistband. Thus, it

was reasonable for Graal to frisk defendant to determine whether he was, in fact, armed.

¶ 32   In addition, the body camera videos provided circumstantial evidence supporting a finding

of reasonable suspicion that defendant was armed and dangerous. The videos confirm that Gali

told Graal to stop removing the front passenger from the BMW and to focus on defendant instead.

This corroborates Gali’s testimony that he saw defendant behaving in a way that suggested danger

to the officers’ safety. The videos also show that Graal frisked defendant, but not the front seat

passenger. This suggests that Graal noticed something about defendant, specifically, that caused

him to believe that defendant presented a threat. Moreover, prior to frisking him, Graal told

defendant, and only defendant, to “think about what [he’s] about to do, all right? Think about it.”

A rational factfinder could conclude that Graal saw some sort of threatening behavior from

defendant that prompted this statement. At the same time, Graal was mostly unconcerned with the

front passenger and his complaints that his arm hurt. Altogether, the officers’ behavior was

markedly different toward defendant than the other two occupants of the BMW, supporting an

inference that defendant, specifically, presented a threat to the officers.

¶ 33   Safety concerns also supported Graal’s frisk of defendant. The BMW’s windows were

tinted black and difficult to see through when the officers first approached it. When the windows

were lowered, the officers saw that they were outnumbered two to three. Graal had to handle the

two passenger-side occupants of the vehicle by himself while he and Gali waited for assisting

units. The touchstone of the fourth amendment is reasonableness (People v. Timmsen, 2016 IL

118181, ¶ 9), and Graal’s frisk of defendant was reasonable to protect himself and his partner until

backup arrived. Thus, the trial court correctly denied defendant’s motion to suppress.



                                                - 11 -
No. 1-19-2204


¶ 34   Defendant attempts to isolate each factor that supported reasonable suspicion and argues

that each factor alone is insufficient. For example, he claims that “[s]tanding alone, [his]

movements toward the alleged bulge were wholly ambiguous and did not provide a reasonable,

articulable basis for a patdown.” However, we do not assess reasonable suspicion by examining

each fact independently. Rather, we consider the totality of the circumstances. People v. Evans,

2017 IL App (4th) 140672, ¶ 47; see also United States v. Arvizu, 534 U.S. 266, 275 (2002)

(reasonable suspicion analysis is a “factual mosaic.”). For instance, defendant continued reaching

for the bulge after being ordered not to move his hands and even after being handcuffed.

Considering all the facts as they occurred in real time, it is difficult to imagine what more would

have been necessary to justify Graal’s frisk of defendant. Certainly, it would not have been

reasonable for Graal to wait until defendant drew his firearm to start frisking him for weapons. We

note that Graal did not even remove the firearm from defendant’s waistband until assisting officers

arrived. Graal simply frisked defendant to confirm his suspicion that defendant was armed. That

is reasonable police behavior.

¶ 35   The cases that defendant cites are distinguishable and do not warrant reversal. See, e.g.,

People v. Smith, 2015 IL App (1st) 131307, ¶ 28 (the defendant complied with officer’s orders);

People v. Surles, 2011 IL App (1st) 100068, ¶ 36 (“the information available to the officers at the

time was that a vehicle had failed to stop at a stop sign and its operator could not produce a valid

driver’s license” in “a high-crime area”); People v. Creagh, 214 Ill. App. 3d 744, 748 (1991) (the

officer’s testimony “clearly established that the bulge in defendant’s right pants pocket was soft,

rather than hard, and did not resemble a gun or any other weapon.”). Accordingly, we find that the




                                               - 12 -
No. 1-19-2204


trial court did not err in denying defendant’s motion to suppress to the extent that it was premised

an allegedly unlawful Terry frisk.

¶ 36                           B. Ineffective Assistance of Counsel

¶ 37   Defendant next argues that trial counsel rendered ineffective assistance by (1) failing to

file a motion to suppress the firearm and his statements on the grounds that, “even after recovering

the firearm from [defendant], the officers lacked probable cause to arrest him where they had no

reason to believe that [defendant] did not have the legal right to possess a gun;” and (2) failing to

publish certain portions of the body camera videos that would have impeached Gali.

¶ 38   A criminal defendant has a constitutional right to effective assistance of counsel. U.S.

Const., amends. VI, XIV; Ill. Const. 1970, art. I § 8. We review claims of ineffective assistance of

counsel under Strickland v. Washington, 466 U.S. 668 (1984). People v. Veach, 2017 IL 120649,

¶ 29. “ ‘To prevail on a claim of ineffective assistance of counsel, a defendant must demonstrate

that counsel’s performance was deficient and that the deficient performance prejudiced the

defendant.’ ” Id. ¶ 30 (quoting People v. Domagala, 2013 IL 113688, ¶ 36). “Specifically, ‘a

defendant must show that counsel’s performance was objectively unreasonable under prevailing

professional norms and that there is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.’ ” Id. (quoting Domagala, 2013 IL

113688, ¶ 36). “A ‘reasonable probability’ is defined as ‘a probability sufficient to undermine

confidence in the outcome.’ ” People v. Simpson, 2015 IL 116512, ¶ 35 (quoting Strickland, 466

U.S. at 694)). “A defendant must satisfy both prongs of the Strickland test and a failure to satisfy

any one of the prongs precludes a finding of ineffectiveness.” Id.

¶ 39                           1. Failure to Argue Unlawful Arrest



                                               - 13 -
No. 1-19-2204


¶ 40    Defendant contends that counsel was ineffective for failing to file a motion to suppress

both the firearm and his statements at the police station premised on the officers’ lack of probable

cause to arrest him because, under People v. Aguilar, 2013 IL 112116, it is not categorically illegal

to possess a firearm in public. 4 In Aguilar, the Illinois Supreme Court struck down as

unconstitutional a comprehensive ban on carrying “ready-to-use guns outside the home.” Id. ¶¶

19, 21. However, Aguilar recognized that the right to possess a firearm outside the home is subject

to “meaningful regulation” (Id. ¶ 21), including requirements that a person must carry a FOID card

(430 ILCS 65/2 (West 2016)) and a CCL ((430 ILCS 66/10, 25 (West 2016)).

¶ 41    In the context of a claim that counsel was ineffective for failing to file a motion to suppress,

a defendant must establish prejudice by demonstrating that “the unargued suppression motion is

meritorious, and that a reasonable probability exists that the trial outcome would have been

different had the evidence been suppressed.” People v. Henderson, 2013 IL 114040, ¶ 15. The

decision whether to seek suppression of evidence is generally a matter of trial strategy that will

not support a claim of ineffective assistance. People v. Balark, 2019 IL App (1st) 171626, ¶ 34.

¶ 42    Defendant has not established prejudice with respect to this claim of ineffective assistance

for two reasons. First, the firearm was the product of a Terry frisk, not an arrest or a search incident

to arrest. Graal frisked defendant in the back seat of the BMW and felt the firearm in defendant’s

waistband. The body camera videos establish that, approximately one minute later, assisting

officers removed defendant from the BMW, and 30 seconds after that, Graal recovered the firearm



        4
          Defendant’s written motion to suppress did assert lack of probable cause for defendant’s arrest.
Specifically, the motion argued that “[t]he conduct of defendant prior to his arrest was such as would not
reasonably be interpreted by the arresting officers as constituting probable cause that the Defendant had
committed or was about to commit a crime.” However, at the suppression hearing, counsel’s argument
focused on the lawfulness of the traffic stop, not defendant’s arrest.

                                                  - 14 -
No. 1-19-2204


from defendant’s waistband. At some point thereafter, defendant was arrested and transported to

the police station.

¶ 43    Second, the officers had probable cause to arrest defendant. A warrantless arrest is valid

only if it is supported by probable cause. People v. Grant, 2013 IL 112734, ¶ 11. “Probable cause

to arrest exists when the facts known to the officer at the time of the arrest are sufficient to lead a

reasonably cautious person to believe that the arrestee has committed a crime.” Id. Probable cause

depends upon the totality of the circumstances at the time of the arrest, including the officers’ law

enforcement experience. Id. Whether probable cause exists is governed by common sense

considerations and examines the probability of criminal activity, not proof beyond a reasonable

doubt of it. Id.

¶ 44    Under Aguilar, police cannot simply assume that a person in possession of a firearm in

public has committed a crime. People v. Thomas, 2019 IL App (1st) 170474, ¶ 40. However, the

fact that the officers did not know for certain that defendant lacked a FOID card and a CCL when

they arrested him does not mean that they just assumed that he committed a crime. Rather, the

totality of the circumstances supported a reasonable belief that defendant possessed the firearm

illegally. “A reasonable person who was not committing a crime (i.e., who had the valid licenses)

would be expected to tell the officers he was licensed to have and carry a gun.” People v.

McMichaels, 2019 IL App (1st) 163053, ¶ 38. Defendant had multiple opportunities to tell the

officers that he lawfully possessed the firearm: when Graal first approached and warned him to

think about what he was doing, when Graal frisked him and asked where “it” was, when the

officers pulled him out of the BMW, and when the officers lifted his shirt and recovered the gun.

Given defendant’s behavior, the officers were justified in arresting defendant based on the belief



                                                - 15 -
No. 1-19-2204


that he unlawfully possessed the firearm. See id. ¶ 39 (“even though the officers did not inquire

about whether defendant had a valid license, the officers were fully justified in detaining and

arresting defendant before they could confirm his licensure and the lawfulness of the possession

of the gun.”). Because the officers had probable cause to arrest defendant, a motion to suppress

the firearm and his statements premised on his allegedly unlawful arrest would not have been

meritorious, and defendant has failed to establish prejudice under Strickland.

¶ 45   Defendant argues that “the arresting officers had absolutely no reason to believe that [his]

possession of a gun was illegal.” We disagree. The officers did not know that defendant’s

possession of a firearm was illegal, but they had reasonable suspicion to believe that it was. In

addition to the facts discussed above, the officers apparently found no FOID card or CCL despite

recovering defendant’s wallet and thoroughly searching the BMW, as the body camera videos

depict. Thus, it was reasonable for them to believe that defendant did not have a FOID card or

CCL, and that his possession of the firearm was unlawful.

¶ 46   We are unpersuaded by defendant’s citation of People v. Horton, 2017 IL App (1st)

142019, ¶ 50, for the proposition that “[p]ost-Aguilar, the possible observation of a handgun is not

in itself, without any other evidence of a crime, sufficient to provide an officer with probable cause

for arrest.” Horton was vacated by the Illinois Supreme Court and provides no precedential value.5

Balark, 2019 IL App (1st) 171626, ¶ 73. People v. Bloxton, 2020 IL App (1st) 181216, is also

unhelpful because, in that case, we found that police did not even have reasonable suspicion to

conduct a Terry stop of the defendant, so they necessarily lacked probable cause to arrest him. Id.




       5
         The post-vacatur opinion, People v. Horton, 2019 IL App (1st) 142019-B, does not include the
language that defendant quotes.

                                                - 16 -
No. 1-19-2204


¶ 21. By contrast, in this case, the testimony of the officers showed that the driver did not use his

turn signal when making a right turn, which gave the officers reasonable suspicion for the stop that

led to the discovery of defendant’s illegal possession of a firearm. Accordingly, we find that

defendant has failed to carry his burden with respect to this claim of ineffective assistance of

counsel.

¶ 47                                2. Failure to Impeach Gali

¶ 48   Defendant next argues that trial counsel was ineffective for failing to offer into evidence

certain portions of the body camera videos that would have impeached Gali. Specifically,

defendant argues that the body camera videos would have impeached Gali because they (1)

recorded him saying that defendant was “reaching” toward his waistband, not “messing with” it as

he testified at trial; (2) do not record him mentioning a bulge in defendant’s clothing; and (3) do

not show an open container of alcohol visible in the rear seat of the BMW when Gali approaches

the vehicle. Generally, the decision whether to cross-examine impeach a witness is a matter of trial

strategy that cannot support a claim of ineffective assistance. People v. Franklin, 167 Ill. 2d 1, 22

(1995). “The manner in which to cross-examine a particular witness involves the exercise of

professional judgment which is entitled to substantial deference from a reviewing court.” People

v. Pecoraro, 175 Ill. 2d 294, 326-27 (1997). Even if we find that counsel should have attempted

the impeachment that defendant now claims, defendant still fails to show that his counsel’s failure

to do so constituted prejudice, as we describe below.

¶ 49   Defendant has not established prejudice with respect to this claim of ineffective assistance.

At trial, counsel highlighted the most significant flaw in Gali’s testimony: that the body camera

videos do not show defendant moving his hands as Gali claimed. The trial court rejected that



                                               - 17 -
No. 1-19-2204


challenge to Gali’s credibility. Thus, we cannot see how the relatively minor impeachment that

defendant now raises would have produced a different outcome. In addition, most of the evidence

supporting reasonable suspicion that defendant was armed and dangerous came from Graal, not

Gali. Graal testified that defendant had a bulge under his clothing, that he moved the bulge in

defiance of orders not to move his hands and after his right hand was cuffed, and that the bulge

was a hard object that felt like the butt of firearm. So, even if the trial court had completely

disregarded Gali’s testimony, it still could have found reasonable suspicion to support Graal’s frisk

of defendant based on Graal’s testimony alone. Thus, defendant has failed to establish that the

outcome of the proceeding would have been different had counsel impeached Gali in the manner

described above.

¶ 50   Defendant argues that the trial court’s ruling was based on credibility determinations and,

had it “been shown video contradicting Officer Gali’s testimony, it certainly might have made

different credibility determinations.” What the trial court might or might not have done is

speculation, and speculation cannot establish prejudice. See People v. Bew, 228 Ill. 2d 122, 135

(2008) (“Strickland requires actual prejudice be shown, not mere speculation as to prejudice.”).

Accordingly, this claim of ineffective assistance fails.

¶ 51                                     C. Corpus Delicti

¶ 52   Finally, defendant argues that his conviction for AUUW should be reversed because the

only evidence that he had not been issued a valid FOID card or CCL was his own statement to the

officers, in violation of the corpus delicti rule. This argument is essentially a challenge to the

sufficiency of the evidence (People v. Hurry, 2013 IL App (3d) 100150-B, ¶ 11), so we review

whether, viewing the evidence in the light most favorable to the State, any rational trier of fact



                                               - 18 -
No. 1-19-2204


could have found the essential elements of the offense beyond a reasonable doubt (People v. Gray,

2017 IL 120958, ¶ 35). The trial court’s factual findings are entitled to great deference, but due

process requires that the State prove every element of the offense beyond a reasonable doubt.

People v. Lucas, 231 Ill. 2d 169, 182 (2008). We will reverse a conviction if the evidence was “so

unreasonable, improbable, or unsatisfactory” that there is a reasonable doubt of the defendant’s

guilt. People v. Brown, 2013 IL 114196, ¶ 48.

¶ 53   For all offenses, the State must prove two propositions: that (1) the crime occurred, i.e., the

corpus delicti; and (2) the defendant committed the crime. People v. Sargent, 239 Ill. 2d 166, 183

(2010). In general, a defendant’s out-of-court statement alone cannot establish the corpus delicti

of an offense. Id. Rather, the State must introduce sufficient independent evidence to corroborate

the defendant’s out-of-court admission to establish the corpus delicti. People v. Willingham, 89

Ill. 2d 352, 358-59 (1982) (“It is axiomatic that, in order for a conviction based on a confession to

be sustained, the confession must be corroborated.”). The corroborating evidence need not prove

the offense beyond a reasonable doubt, but it must at least tend to establish that the crime occurred.

Sargent, 239 Ill. 2d at 183-84. Whether there is sufficient evidence to corroborate a defendant’s

admission is a fact-intensive inquiry that must be decided on a case-by-case basis. People v. Lara,

2012 IL 112370, ¶ 26.

¶ 54   To prove defendant guilty of AUUW as charged in Count III, the State had to prove beyond

a reasonable doubt that he knowingly carried in any vehicle, when not on his land or in his abode,

legal dwelling, or fixed place of business, or on the land of or in the legal dwelling of another

person as an invitee with that person’s permission, an uncased, loaded, and immediately accessible

firearm, and that he had not been issued a currently valid FOID card or CCL. See 720 ILCS 5/ 24-



                                                - 19 -
No. 1-19-2204


1.6(a)(1)/(3)(A-5), (C) (West 2016). Defendant only challenges the State’s proof that he had not

been issued a currently valid FOID card or CCL.

¶ 55   Viewing the evidence in the light most favorable to the State, we find sufficient

independent corroborating evidence that tended to establish that defendant had not been issued a

valid FOID card or CCL. Defendant’s behavior in the BMW suggested that he possessed the

firearm illegally, i.e., without a valid FOID card or CCL. When Graal and Gali first saw defendant,

they noticed him trying to adjust a bulge on the right side of his waistband, which turned out to be

a loaded firearm. Even after defendant’s right hand was cuffed, he continued to adjust the firearm

with his left hand. A rational factfinder could interpret defendant’s behavior as attempting to

conceal what he knew to be an illegal firearm. See People v. White, 221 Ill. 2d 1, 26 (2006) (the

defendant’s attempt to conceal an object upon seeing officers “suggested some consciousness of

guilt”) (abrogated in part on other grounds by People v. Luedemann, 221 Ill. 2d 530, 551 (2006)).

As explained above, if defendant had been issued a valid FOID card or CCL, one would expect

him to tell the officers that he had a legal firearm in the vehicle, not try to hide it from them, or to

surprise them by drawing it. See McMichaels, 2019 IL App (1st) 163053, ¶ 38.

¶ 56   We recognize that the body camera videos do not directly depict defendant’s hand

movements that the officers testified to. On Graal’s body camera video, defendant’s right hand is

out of frame until Graal cuffs it to the front passenger. When defendant’s left hand is visible, it is

either on his left knee, on the rear passenger seat, or cuffed to his right hand. On Gali’s body

camera video, when defendant’s hands are visible through the tinted window, they are either on

his knees, together in front of his body, or cuffed. The videos, therefore, support an inference that

defendant was moving his hands, but they do not show him reaching for or touching his waistband.



                                                 - 20 -
No. 1-19-2204


However, it is possible that defendant reached for and touched his waistband when his hands were

not visible on the body camera videos. The videos do not completely negate this scenario and,

viewing the evidence in the light most favorable to the State (see Gray, 2017 IL 120958, ¶ 35), we

accept it. Thus, we find that defendant’s behavior in the BMW was evidence, independent of his

statements, that tended to establish that he illegally possessed the firearm.

¶ 57   Defendant argues that “the only evidence introduced by the State regarding the fourth

element of the offense, whether [he] lacked a FOID card or CCL, was his alleged statement.” That

is an overstatement. While defendant’s admission at the police station was the only direct evidence

of whether he had a valid FOID card or CCL, his behavior in the BMW was circumstantial

evidence that he possessed the firearm without a valid FOID card or CCL. The State may prove

the corpus delicti of an offense with circumstantial evidence and inferences, as it did in this case.

See Lara, 2012 IL 112370, ¶ 33.

¶ 58   People v. Harris, 2012 IL App (1st) 100077, which defendant cites, provides little guidance

in this case. Harris held that an “anonymous eyewitness’s hearsay statement to [an officer] was

not sufficient to corroborate [defendant’s] statement for purposes of proving corpus delicti.” Id. ¶

21. The case at bar does not involve hearsay statements by anonymous witnesses. Rather, Graal

and Gali, both eyewitnesses, testified that they observed defendant moving his hands toward his

waistband, where a loaded firearm was found shortly thereafter. The recovery of the firearm,

combined with defendant’s attempt to conceal it and his statement at the police station, were

sufficient to establish the corpus delicti of AUUW. Accordingly, we find that the evidence was

sufficient to support defendant’s conviction.

¶ 59                                    III. CONCLUSION



                                                - 21 -
No. 1-19-2204


¶ 60   For the foregoing reasons, we affirm defendant’s conviction.

¶ 61   Affirmed.




                                             - 22 -